Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 June 2020 has been entered.

                                             CLAIMS UNDER EXAMINATION
Claims 16, 18, 20-29 and 41 are pending. Claims 16, 18, 20-22, 29 and 41 have been examined on their merits.

PRIORITY
              PCT/US2014/041158, filed on 05 June 2014, acknowledged.

WITHDRAWN REJECTIONS:
The rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.



NEW GROUNDS OF REJECTION:
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 16, 18, 21-22, 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (previously cited; Novel rinse assay for the quantification of oral neutrophils and the monitoring of chronic periodontal disease, J. Periont Res 2006; 41: 214-220) in view of Nagelberg et al. (previously cited; Why Brush Twice a Day? 2011, pages 1-8) and Rusnak et al. (previously cited; The Ultimate Guide to Brushing Your Teeth. Pages 1-9. 2013).


Bender et al. disclose a single, rapid noninvasive oral rinse assay to enable the accurate quantification of oral neutrophils (Background and Objectives). Quantification of oral neutrophil levels is important for understanding their role in periodontal disease (same cited section). Patients with chronic periodontal disease (hence, inflammation) provided rinse samples before and after phase I periodontal treatment. Cells in the rinse samples were stained with acridine orange, and neutrophil counts were carried out using a fluorescence microscope and a hemacytometer (Materials and Methods). Samples are collected via expectoration (page 215, right column, last paragraph). Oral neutrophils are collected before commencing any treatment to provide a baseline measurement. A second oral rinse sample was collected 4-6 weeks later during re-examination (page 216, left column, second paragraph). The Examiner interprets the first sample collected to be a control from the same subject at a prior time. Bender 

Claim 16 recites a treatment step following comparing the amount of PMN in a test sample to a control. The Examiner notes Bender treats the subject between the first and second measurements. Because claim 16 comprises steps a-d, additional steps are allowed in the disclosed method.

Claim 16 has been amended to recite “wherein an increased amount of PMN relative to control indicates the presence of gingivitis”. Examiner notes this is not an active method step. Because Bender determines an increased amount of PMN relative to a control, it indicates gingivitis.  

While Bender measures PMN in a patient at two time points, the art does not explicitly recite the treatment regiments recited in claim 16 following the second measurement.

Nagelberg et al. teach brushing twice a day. The primary reason for repetitive daily home care has to do with the properties of biofilm formation. Since the early microbial colonizers are not pathogenic, we want to have these in place as often as possible. Nagelberg teaches one should want the virulent, disease-causing periodontal pathogens to be in the nonattached, free-floating position as often as possible. The art 

Rusnak teaches “to reap the full benefits of brushing your teeth you need to brush once in the morning and once in the evening (page 3, lines 1-2) Therefore the art teaches brushing twice a day. The reference “strongly suggests” using a fluorinated toothpaste known in the dental community “an antimicrobial toothpaste” to reduce risk of cavities (page 5, first paragraph).


It would have been obvious to combine the teachings of the prior art by brushing at least two times a day. One would have been motivated to do so since Nagelberg teaches doing so can be used to prevent periodontal pathogens. Bender teaches increased neutrophil levels are associated with periodontal disease. The skilled artisan would use this as a treatment in patients that have periodontal disease (as taught by Bender) since Nagelberg teaches brushing can be used to remove bacteria that cause the disease. One would instruct a patient to brush at least twice a day since the art teaches this is standard and routine to maintain oral health. One would have been motivated to use toothpaste since Rusnak teaches the use of a toothpaste to properly brush teeth. One would have expected similar results since each Bender and Nagelberg are directed to claim 16).

It would have been obvious to use a toothpaste with an antimicrobial agent that is a fluoride ion source. One would have been motivated to do so since Rusnak strongly suggests the use of a fluorinated toothpaste to brush teeth. One would have had a reasonable expectation of success since the art teaches it can be used to properly brush teeth. One would have expected similar results since each reference is directed to treating a method of promoting oral health. Therefore claim 18 is included in this rejection (claim 18). A fluoride ion source is rendered obvious on the ground set forth in the rejection of claim 18. Therefore claim 21 is included in this rejection (claim 21).

Claim 22 recites the method of claim 16 is an at home method. The claim does not recite the method steps are performed at home. The claim does not recite any additional steps or limitations which distinguish the method rendered obvious by the prior art from that which is claimed.  Because each step is rendered obvious, it follows that the method can be performed at home. Therefore claim 22 is included in this rejection (claim 22).

Bender teaches the use of an expectorate obtained by rinsing the mouth (supra). Therefore the sample would contain saliva from the mouth. Claim 29 is included in this rejection (claim 29).

claim 41).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 05 May 2020 are acknowledged. The Applicant alleges it has “not been adequately demonstrated that Bender demonstrates that the level of PMN is strongly correlated with the Plaque index and the Gingival Index in the same subject during the treatment of oral inflammation (as in Example 1 of the Instant Specification), triclosan/copolymer toothpaste (Example 2 of the instant specification ) and that the effectiveness of the treatment can be detected by measuring the level of PMN during the treatment period (e.g., 1 or 2 weeks after the onset of treatment”. The Applicant argues the Examiner has not demonstrated PMN count would be sensitive enough to monitor the effectiveness of a treatment.

EXAMINER’S RESPONSE
The arguments are not persuasive. While it is argued it has not been demonstrated that Bender teaches the level of PMN is strongly correlated with the Plaque index and the Gingival Index in the same subject during the treatment of oral inflammation, these are not claim limitations. Claim 16 recites determining the amount of PMN in a test sample .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. in view of Nagelberg et al. and Rusnak et al. as applied to claim 16 above, and further in view of Deckner et al. (Oral Compositions Containing Gel Networks. US 2016/0287489 A1 with benefit of Provisional Application 60/848,335 filed on 29 September 2006).

Claim 16 is rejected on the grounds set forth above. The teachings of Bender, Nagelberg and Rusnak are reiterated.

While Rusnack suggests the use of an antimicrobial toothpaste containing fluoride, the art is silent regarding a toothpaste containing the antimicrobial agents and anti-inflammatory agents recited in claim 20.

Deckner et al. disclose an oral composition to be used in an effective amount in the oral cavity ([0005]). The oral composition may be toothpaste ([0013]). The invention comprises a safe and effective amount of a fluoride compound (e.g. water soluble), which may be stannous fluoride ([0107] [0109]). Deckner discloses the following ([0113] emphasis added):
Anti-inflammatory agents can also be present in the dentifrice compositions of the present invention. Such agents may include, but are not limited to, non-steroidal anti-inflammatory (NSAID) agents oxicams, salicylates, propionic acids, acetic acids and fenamates. Such NSAIDs include but are not limited to ketorolac, flurbiprofen, ibuprofen, naproxen, indomethacin, diclofenac, etodolac, indomethacin, sulindac, tolmetin, ketoprofen, fenoprofen, piroxicam, nabumetone, aspirin, diflunisal, meclofenamate, mefenamic acid, oxyphenbutazone, phenylbutazone and acetaminophen. Suitable steroidal anti-inflammatory agents include corticosteroids, such as fluocinolone, and hydrocortisone.

Therefore the art teaches the anti-inflammatory agents recited in claim 20.

It would have been obvious to combine the teachings of the prior art by using a toothpaste comprising stannous fluoride and NSAIDs. One would have been motivated to use stannous fluoride Rusnack suggests the use of an antimicrobial toothpaste 

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 20 is rendered obvious (claim 20).

Therefore Applicant’s Invention is rendered obvious as claimed.

Conclusion	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIE M MOSS/Examiner, Art Unit 1653